Citation Nr: 1342474	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an extraschedular rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; The Veteran's spouse


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to December 1970.  

This claim comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In April 2011, the Board remanded the matter of entitlement to a compensable initial rating for bilateral hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development (including a VA examination), and granted the Veteran's request to withdraw a claim for an initial rating in excess of 10 percent for tinnitus.  In July 2011, an AMC rating decision and AMC supplemental statement of the case (SSOC) granted entitlement to a 20 percent rating for bilateral hearing loss on a schedular basis, effective June 9, 2011, the date of the VA examination conducted pursuant to the April 2011 remand.  The matter was returned to the Board.  

An October 2011 Board decision denied the claim for increased initial ratings for bilateral hearing loss on a schedular basis, noting that the weight of the evidence was against a compensable rating from prior to June 9, 2011, and against a rating in excess of 20 percent from June 9, 2011 forward.  The October 2011 Board decision also referred the Veteran's apparent claim for entitlement to an earlier effective date of December 11, 2003 for the grant of service connection for bilateral hearing loss, where the current effective date is December 31, 2003.  Finally, the October 2011 Board decision remanded the matter of entitlement to an extraschedular rating for bilateral hearing loss to the Under Secretary for Benefits or the Director of Compensation and Pension Service.  

In an administrative review issued February 21, 2012, the Director of Compensation and Pension Service denied entitlement to an extraschedular evaluation for bilateral hearing loss.  The AMC issued a supplemental statement of the case in March 2012 that denied entitlement to an extraschedular evaluation for bilateral hearing loss.  The matter is again before the Board for adjudication.  

The Veteran attended a hearing in January 2011 before the undersigned, and the hearing transcript is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals additional records and argument that were considered in the adjudication of the present appeal.

As a final preliminary matter, the Board notes that in his April 2012 response to the supplemental statement of the case and his representative's October 2013 appellate brief, the Veteran has raised the claim of entitlement to service connection for a mental disorder, as secondary to his service-connected bilateral hearing loss.  It does not appear that the claim has been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The schedular rating criteria are inadequate to rate the additional occupational impairment caused by the Veteran's service-connected bilateral hearing loss, since the schedular criteria do not consider the significant effects of bilateral hearing loss on the Veteran's occupation as a sales director, including his difficulty providing relevant contributions to sales-related conversations and accurate guidance to subordinates, with difficulty in comprehension in multi-speaker and one-on-one environments with varying levels of background noise.  

2.  The Veteran's bilateral hearing loss disability causes marked interference with his employment as a sales director beyond that contemplated by the schedular rating criteria that is consistent with the degree of impairment contemplated by a 10 percent extraschedular disability rating.  

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent extraschedular rating for bilateral hearing loss have been approximated for the entire rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) states that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Turning to the duty to notify, VA must notify claimants of the evidence that is necessary, or would be of assistance in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The notice VA provides must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. §3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA because the contents of the notice letter fully complies with requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Here, the Veteran filed his initial claim for service connection for bilateral hearing loss in December 2003.  A notice letter dated January 2004, sent prior to the initial rating decision on that issue from April 2004 denying service connection, advised the Veteran of the evidence and information necessary to substantiate any and all conditions he claimed for service connection.  The Veteran was notified of the evidence necessary to substantiate his claims, and advised on how VA determines the disability rating and effective date.  The Veteran was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  

Here, the Veteran was granted service connection for his bilateral hearing loss in a February 2008 rating decision, and challenged the non-compensable rating assigned therein.  The Board notes that the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C.A. § 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As the contents of the notice letter fully complied with the requirements of 38 U.S.C.A. §  5103(a) and 38 C.F.R. §  3.159(b), and the notices served the purpose as a decision was issued awarding service connection, a disability rating, and an effective date, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and providing an examination when warranted.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Here, the Veteran's private and VA treatment records were obtained and associated with the claims file.  The Veteran was afforded appropriate examinations that were adequate to allow proper adjudication of the issue on appeal.  As such, the Board finds that VA also satisfied its duty to assist the Veteran in the development of his claim.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to undertake to comply with the provisions of 38 U.S.C.A. § 5103, 5013A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  


II.  Analysis

According to 38 C.F.R. § 3.321(b)(1) (2013), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required. See VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. See Thun v. Peake, 22 Vet. App. 111 (2008).  

As the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) have been completed, namely, referral of the case to the Director for consideration of an extraschedular evaluation in the first instance, the case has been returned to the Board for its review.  

As noted by the Court of Appeals for Veterans Claims in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating was not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director for review, the appellant may "continue[] to appeal the extraschedular rating aspect of this claim").  

To support his claim, the Veteran provided written statements in January 2011 and April 2012, in addition to his January 2011 hearing testimony, to explain the effects of his bilateral hearing loss on his life and employment as a sales director.  The Veteran indicated that his bilateral hearing loss prevented participation in group conversations, and his inability to hear made him lose focus during conversations, which further hampered his ability to participate since he would not be aware of the topic of conversation.  The Veteran indicated that he was alone in customer conversations, and could not engage when he could not hear the facts.  Further, his bilateral hearing loss interfered with his ability to interact with others in noisy places, and made him embarrassed to ask peers and customers to repeat themselves constantly.  His conversations became less meaningful and did not flow properly in these situations.  In addition, the Veteran had difficulty in his ability to distinguish sounds.  As a result, people often thought he was ignoring them when he did not respond, or he would respond with a completely different answer than he should have based on what he thought he heard.  The Veteran did not understand or trust what he heard due to his hearing loss, and knew his colleagues and customers did not think he was as sharp as he used to be since he does not hear as well as before.  He stated that he could not assert himself the way he used to, developed anxiety related to fear of failure in his sales performance, and suffered with depression and anger that affected his sales performance.  The Veteran suffered from these hearing difficulties, despite having hearing aids.  

At the January 2011 hearing, the Veteran indicated that his work as a sales director was impacted by his bilateral hearing loss.  He stated that as sales director for the company, he had to motivate his sales force and assist them when they had situations with customers.  The Veteran testified that because he did not respond correctly to his salespersons and gave them incorrect directions for dealing with customer situations, it affected his bonus levels with the company because he was not steering his sales force in the right direction.  

In January 2011, lay statements were received from the Veteran's colleagues, R. S., S. E., R. Sp., and T. T., who have known the Veteran personally and professionally from 16 to over 30 years.  R. S. indicated that the Veteran was not as attentive and responsive as he used to be, nor as involved in conversations.  He stated that the Veteran does not respond because he cannot hear, though a person may think the Veteran is just not paying attention.  S. E. stated that the Veteran's hearing difficulties initially began with the Veteran asking people to repeat themselves, and was more prevalent in situations with background noise.  Now, S. E. stated that this request for repetition occurs even where there is little to no background noise.  In addition, when one is not facing the Veteran in conversation, he does not respond.  It is as if the Veteran is unaware that words were spoken to him according to S. E.  The Veteran's colleague R. Sp. indicated that the Veteran's hearing has steadily gotten worse, and people have to assure they are in front of the Veteran to make it easier to talk.  Finally, T. T. indicated that he thought the Veteran was ignoring others, although he really could not hear, and observed that the Veteran was frequently frustrated in group conversational settings.  

As for evidence against an extraschedular rating, the Board notes that the Director reviewed the record in the February 2012 administrative review for extraschedular consideration, and later concluded that the evidence presented did not demonstrate that the symptomatology consistently associated with the Veteran's bilateral hearing loss was not wholly contemplated by the criteria utilized to assign a 20 percent evaluation, and that the past evaluation of zero percent was appropriate.  The Director also indicated that the Veteran reported that he was currently working, and that no special accommodations or change in job duties was noted in the claims file due to the Veteran's hearing loss.  The Director stated that none of the available evidence showed marked interference with any past employment due to the Veteran's hearing loss, and there was no evidence from current or past employers demonstrating problems with hearing loss affecting any employment.  

As noted, the Board referred this matter to the Director, thereby determining that the evidence in this case demonstrated such an exceptional disability picture that the available 20 percent schedular evaluation was inadequate.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  That is, the Board essentially found that the rating criteria did not reasonably describe the Veteran's disability level and symptomatology.  Notwithstanding the Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion.  

After review, the Board has determined that the schedular criteria do not consider the significant effects of bilateral hearing loss on the Veteran's occupation as a sales director, including the difficulties he has in providing relevant contributions to sales-related conversations, accurate guidance to subordinates, and participating in multi-speaker and one-on-one conversations in environments with varying levels of background noise.  The Board is aware that the schedular criteria include speech discrimination scores, which is some recognition of inability to discern speech or words in conversation.  However, the Veteran has presented competent and credible evidence showing that despite hearing aids, the Veteran's hearing was still limited such that he was unable to converse accurately with others in his work environment, which presents a unique work impairment not contemplated by the schedular criteria.  

The Board further finds that, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating of 10 percent, but no greater than 10 percent, for bilateral hearing loss, for the entire period of the rating on appeal.  In assigning the extraschedular rating of 10 percent in this case, the Board notes and has applied VA's general rating principles that urge recognition of the actual additional impairment caused by a service-connected disability.  38 C.F.R. § 4.21 (2013) (rating regulations do not require that all cases show all findings specified by the Rating Schedule; coordination of rating with impairment of function expected in all instances).  In this particular case, while the evidence supports a finding of marked interference with this Veteran's employment, the interference in this case is limited to some degree of inability to perform specific conversations and interactions in a sales office environment.  However, the evidence does not include quantifiable monetary loss or job position changes to show more interference with employment than would be recognized by a 10 percent extraschedular rating.  

The Board notes that although the Veteran's schedular hearing loss disability warrants only a 20 percent schedular rating, the assignment of an extraschedular disability rating is assigned to recognize the impairment in addition to the schedular rating.  The Board notes also that the schedular disability rating of 20 percent in this Veteran's case includes some recognition of loss of speech recognition that cannot also serve as the basis for an extraschedular rating without violating the rule against pyramiding at 38 C.F.R. § 4.14 (2012).  Therefore, the amount of limitation of speech recognition ability that can be recognized as purely extraschedular, that is, that impacted this Veteran's ability to responsibly work with sales clients and advise his subordinates in sales situations is limited to that unique impairment in his specific occupation and specific employment experience.  

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent extraschedular rating for bilateral hearing loss, but no higher, have been approximated for the entire rating period.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b).  The 10 percent extraschedular rating under 38 C.F.R. § 3.321(b) is to be assigned in addition to, and separately rated apart from, any schedular rating percentage assigned for bilateral hearing loss under 38 C.F.R. § 4.85.  


ORDER

An extraschedular evaluation of 10 percent for bilateral hearing loss is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


